[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 273 
March 14, 1939. The opinion of the Court was delivered by
These two actions for injunctive relief were brought against the appellants for the purpose of restraining them from enforcing the provisions of Act No. 943, which appears in the Acts of 1938 at page 1883. Temporary restraining orders were granted, and in each case a rule was issued, directing the defendants to show cause why these restraining orders should not be made permanent. In each of the cases the defendants interposed a demurrer, and thereafter for the sake of convenience the two cases were heard together by his Honor, Judge G. Duncan Bellinger, on July 19, 1938. *Page 297 
Judge Bellinger, on October 7, 1938, filed his decree, wherein he overruled the demurrers and held the Act to be unconstitutional, upon the grounds therein set out, and permanently enjoined the appellants from enforcing the provisions of the Act against the plaintiffs. It is upon exceptions filed to this decree that the present appeal is taken. Inasmuch as the two actions raise similar issues, were heard together in the Court below, were disposed of in a single decree, and involved the same questions on appeal, they were heard together in this Court.
All of the questions raised on appeal were passed upon in the decree of the lower Court, and in our opinion were correctly decided.
After a careful study and consideration of the entire record we adopt as the judgment of this Court the able and well-considered decree of the lower Court, which will be reported.
Judgment affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and BAKER concur.
MR. JUSTICE CARTER did not participate on account of illness.